IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-68,868-01


EX PARTE IVAN REED, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM TARRANT COUNTY



 Johnson, J., filed a concurring statement.

C O N C U R R I N G   S T A T E M E N T


	I concur in the denial of this application for writ of habeas corpus on its merits.  However,
I note that applicant complains that his attorney failed to inform him of an alleged recantation by the
complaining witness, while the various affidavits instead address complaints that were not raised by
applicant: the applicant's counsel failed to introduce the alleged recantation at trial and that, because
the alleged recantation was known to applicant's wife, it should be assumed that applicant also knew
of it.  I remind the criminal bar that providing sufficient information in relation to the complaints
raised by an applicant is very helpful to this court in making its decision.

Filed: February 13, 2008
Do Not Publish